USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

 

15 THE BLANCH Law

261 MADISON AVENUE, 12TH FLooR New York, NY 10016 T (212) 736-3900 F (212) 736-3910
December 20, 2019

VIA ECF
Honorable Analisa Torres,
United States District Court Southern District of New York
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312
Re: United States v. Ignacio Herrera, et al., 18-CR-00495
Application Seeking Adjournment

Dear Judge Torres:

Our law firm represents Ignacio Herrera in the above-captioned case. The matter was scheduled
for Sentencing in your Court on January 6, 2020. We are requesting that the sentencing be adjourned
until February 6, 2020 or a time suitable for the Court and prosecution. Our frim received the first draft

of the pre-sentencing investigation report on December 5, 2019 and filed objections to the report on

 

December 12, 2019 after having reviewed the report with Mr. Herrera. We have yet to receive a

 

response to our objections. Furthermore, we are investigating a matter listed in the pre-sentence
investigation report regarding a previous sentence imposed upon Mr. Herrera in California that does
appear to be consistent with the statutory provisions of California. We are also continuing to gather
information that is material and relevant to sentencing pursuant to 18 U.S.C. § 3553 which we will have
in time for an adjourned sentencing date.

Also relevant is the fact that Counsel may be engaged, on or close to the current sentencing date,
in negotiations and discussions that will require physical presence on a matter in the Western District of
New York that was recently made death eligible by superseding indictment due to the addition of

Continuing Criminal Enterprise related charges.

Page 1 of 2
Counsel’s office has made the government aware of the intent to seek the requested adjournment

and counsel’s office has been informed that “the government generally doesn’t consent to these types

request.”

Based upon the facts contained herein, the fact that this is counsel’s first request of this nature,

coupled with Mr. Herrera’s right to have the Court consider all relevant and accurate information

pursuant to 18 USC § 3553 , counsel respectfully requests that this Court grant an adjournment of the

January 6, 2020 sentencing date until February 6, 2020.

Thank you for your time and consideration

CC: Robert Sobelman, Esq. (via ecf)

GRANTED. The sentencing scheduled for
January 6, 2020 is ADJOURNED to
February 6, 2020, at 2:00 p.m.

Defendant's submissions are due two weeks
prior to sentencing. The Government's
submissions are due one week prior to

 

sentencing.

SO ORDERED. O;-

Dated: December 20, 2019 ANALISA TORRES
New York, New York United States District Judge

Page 2 of 2

Respectfully submitted,
THE BLANCH LAW FIRM P.C

/s/Ryan Blanch Esq.
Ryan Blanch Esq.

Counsel for Ignacio Herrera
